Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J), rendered June 5, 2002, convicting him of assault in the first degree (two counts), criminal possession of a weapon in the third degree, and false personation, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Perone, J.), of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court properly ruled that the defendant’s statements, made during a series of voluntary meetings with representatives of the Westchester County District Attorney’s Office, could be used for impeachment purposes if the defendant chose to testify at his trial. The record sufficiently supports the hearing court’s conclusion that the defendant was properly warned, prior to his testimony before the grand jury on June 11, 2001, that those statements could be used, inter alia, for impeachment purposes if he chose to testify at his trial (see People v Hamilton, 138 AD2d 625 [1988]; cf. People v Rich, 166 AD2d 615, 616 [1990]).
The defendant’s remaining contentions are without merit. Ritter, J.P., Florio, Friedmann and H. Miller, JJ., concur.